           Case 3:17-cv-05659-WHA Document 470-1 Filed 05/13/19 Page 1 of 3




 1 PAUL J. ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6 990 Marsh Road
   Menlo Park, CA 94025
 7
   Telephone: (650) 752-1700
 8 Facsimile: (650) 752-1800

 9 Attorneys for Plaintiff
   FINJAN, INC.
10

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   FINJAN, INC., a Delaware Corporation,        Case No.: 3:17-cv-05659-WHA
16
                    Plaintiff,                    DECLARATION OF KRISTOPHER
17                                                KASTENS IN SUPPORT OF PLAINTIFF
             v.                                   FINJAN, INC.’S RESPONSE TO ORDER
18                                                TO SHOW CAUSE
     JUNIPER NETWORKS, INC., a Delaware
19   Corporation,
20
                    Defendant.
21

22

23

24

25

26

27

28
     KASTENS DECL. IN SUPPORT OF FINJAN’S                       CASE NO.: 3:17-cv-05659-WHA
     RESPONSE TO ORDER TO SHOW CAUSE
            Case 3:17-cv-05659-WHA Document 470-1 Filed 05/13/19 Page 2 of 3




 1 I, Kristopher Kastens, declare:

 2          1.     I am an attorney with the law firm Kramer Levin Naftalis & Frankel LLP, counsel of
 3 record for Finjan, Inc. (“Finjan”). I have personal knowledge of the facts stated herein and can testify

 4 competently to those facts. I make this declaration in support of Plaintiff Finjan, Inc.’s Response to

 5 Order to Show Cause.

 6          2.     Attached hereto as Exhibit 1 is a true and correct copy of a webpage found at
 7 https://fixmywp.com/blog/detect-clean-wordpress-malware-redirect.php on or about May 11, 2019.

 8          3.     Attached hereto as Exhibit 2 is a true and correct copy of a webpage found at
 9 https://en.wikipedia.org/wiki/URL_redirection#Implementation on or about May 11, 2019..

10          4.     Attached hereto as Exhibit 3 is a true and correct copy of an Administrative Guide for
11 Sky ATP produced by Finjan, bearing bates numbers FINJAN-JN 005246 – 371.

12          5.     Attached hereto as Exhibit 4 is a true and correct copy of a webpage found at
13 https://en.wikipedia.org/wiki/Transport_Layer_Security on or about May 11, 2019..

14          6.     Attached hereto as Exhibit 5 is a true and correct copy of pages 327, 377, 456, 547-548,
15 586-587, and 592 of printed source code that Juniper produced in this action.

16          7.     Attached hereto as Exhibit 6 is a true and correct copy of a webpage found at
17 https://en.wikipedia.org/wiki/Data_compression on or about May 11, 2019.

18          8.     Attached hereto as Exhibit 7 is a true and correct copy of a white paper produced by
19 Finjan, bearing bates numbers FINJAN-JN 045326 – 38.

20          9.     Attached hereto as Exhibit 8 is a true and correct copy of a document produced by
21 Juniper, bearing bates numbers JNPR-FNJN_29018_00975646 – 92.

22          10.    Attached hereto as Exhibit 9 is a true and correct copy of a white paper produced by
23 Finjna, bearing bates numbers FINJAN-JN 045339 – 45.

24          11.    Exhibit 10 has been intentionally ommitted.
25          12.    Attached hereto as Exhibit 11 is a true and correct copy of a webpage found at
26 https://www.varonis.com/blog/what-is-a-proxy-server on or about May 11, 2019.

27          13.    Attached hereto as Exhibit 12 is a true and correct copy of a document produced by
28
                                                         1
     KASTENS DECL. IN SUPPORT OF FINJAN’S                                  CASE NO.: 3:17-cv-05659-WHA
     RESPONSE TO ORDER TO SHOW CAUSE
           Case 3:17-cv-05659-WHA Document 470-1 Filed 05/13/19 Page 3 of 3




 1 Finjan, bearing bates numbers FINJAN-JN 045074 – 79.

 2         14.     Attached hereto as Exhibit 13 is a true and correct copy of a document produced by
 3 Juniper, bearing bates numbers JNPR-FNJN_29002_00173278 – 340.

 4         15.     Attached hereto as Exhibit 14 is a true and correct copy of a document produced by
 5 Juniper, bearing bates numbers JNPR-FNJN_29032_00590643 – 72.

 6         16.     Attached hereto as Exhibit 15 is a true and correct copy of a document produced by
 7 Juniper, bearing bates numbers JNPR-FNJN_29008_00528472 – 567.

 8         17.     Attached hereto as Exhibit 16 is a true and correct copy of a document produced by
 9 Juniper bearing bates numbers JNPR-FNJN_29018_00979461 – 63.

10         18.     Attached hereto as Exhibit 17 is a true and correct copy of a document produced by
11 Finjan, bearing bates numbers FINJAN-JN 044887 – 5068.

12         19.     Attached hereto as Exhibit 18 is a true and correct copy of a document produced by
13 Juniper bearing bates numbers JNPR-FNJN_29040_01194632 – 45.

14

15         I declare under penalty of perjury under the laws of the United States of America that each of the
16 above statements is true and corrected. Executed on May 13, 2019, in Menlo Park, California.

17

18
                                                        /s/ Kristopher Kastens
19                                                      Kristopher Kastens

20

21

22

23

24

25

26

27

28
                                                        2
     KASTENS DECL. IN SUPPORT OF FINJAN’S                                CASE NO.: 3:17-cv-05659-WHA
     RESPONSE TO ORDER TO SHOW CAUSE
